Orders, Family Court, New York County (Mary Bednar, J.), entered October 19, 2001, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of the caseworker assigned to this case during the statutorily relevant period and petitioner agency’s case record, supports Family Court’s findings of permanent neglect predicated upon respondent’s failure to plan for the future of the subject children. Although petitioner agency diligently attempted to engage respondent’s participation in a plan to reunify her with her children, her failure to attend scheduled planning meetings, visit with the children regularly and complete recommended rehabilitative programs rendered the agency’s efforts unavailing (see Matter of Byron Christopher Malik J., 295 AD2d 171 [2002]).
The evidence adduced at the dispositional hearing was preponderant that the children had done well in their nonkinship foster care placements where their special needs were well met and that respondent, never having completed an alcohol abuse rehabilitation program, continued, without any near pros*225pect of significant improvement, to suffer from problems precluding her resumption of custodial parenting responsibilities. Accordingly, the court properly concluded that it was in the children’s best interests to be freed for adoption (see Matter of Arron Brandend C., 267 AD2d 107, 108 [1999]; Matter of Joshua Ramon C., 266 AD2d 37 [1999]).
We have considered respondent’s remaining arguments and find them unavailing. Concur—Buckley, EJ., Nardelli, Sullivan and Lerner, JJ.